NUMBER 13-21-00403-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG
____________________________________________________________

DESHAWN DAVID MILLER,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
          Memorandum Opinion by Chief Justice Contreras

       Upon review of the documents before the Court, it appears there is no final

appealable order. On November 4, 2021, appellant attempted to appeal cause number B-

21-M026-0-PR-B arguing there is no evidence and that he is being falsely held under the

color of state law. On November 18, 2021, the Clerk of the Court notified appellant that there

is no final, appealable judgment. Appellant was further notified that if the defect was not

corrected within thirty days from the date of the letter, the appeal would be dismissed for
want of prosecution. Appellant has neither corrected the defect nor responded to the Court’s

notice.

          Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160,

161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include: (1) certain

appeals while on deferred adjudication community supervision, Kirk v. State, 942 S.W.2d

624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce

bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the

denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.--Dallas

1998, no pet.); McKown, 915 S.W.2d at 161.

          Our review of the documents before the Court shows that appellant’s case is still

pending in the trial court, and it does not reveal any appealable orders entered by the trial

court within thirty days before the filing of appellant's notice of appeal. Moreover, the notice

of appeal cannot be construed as premature because it was filed before the trial court has

made a finding of guilt or has received a jury verdict. See TEX. R. APP. P. 27.1(b).

          The Court, having examined and fully considered the notice of appeal, is of the

opinion that there is not an appealable order, and this Court lacks jurisdiction over the

matters herein. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                                DORI CONTRERAS
                                                                Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of January, 2022.
                                               2